Citation Nr: 0206631	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, including service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision in 
which the RO determined that its May 1972 rating action, 
which had established service connection for right ear 
hearing loss, and assigned a noncompensable evaluation 
effective June 28, 1971, was clearly and unmistakably 
erroneous, and severed service connection on that basis.  The 
RO simultaneously established service connection for left ear 
hearing loss and assigned a noncompensable evaluation, 
effective June 28, 1971.  The veteran filed a notice of 
disagreement (NOD) in July 1998 and in August 1998, the RO 
sent the veteran a statement of the case (SOC).  The veteran 
had a hearing before an RO hearing officer in November 1998 
(the transcript of which is of record).  The veteran 
perfected the appeal by filing a substantive appeal in 
January 1999.  

In July 1999, the Board remanded the claim to the RO for 
further development and adjudication.  Following completion 
of the requested actions, the RO continued the denial of the 
claim, and returned it to the Board for further appellate 
consideration. 

As noted in the prior remand, the Board has characterized the 
issue as one involving the propriety of the initial 
evaluation assigned following the grant of service 
connection, consistent with the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  



FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  Since the June 1971 effective date of the grant of 
service connection, the veteran has had left ear hearing loss 
manifested by, at worst, level VII hearing acuity.


CONCLUSION OF LAW

The initial noncompensable evaluation assigned for left ear 
hearing loss was proper, and the criteria for a compensable 
evaluation from the date of the grant of service connection 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.85-4.87 
(1997 and 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

In this case, the record does not reflect that that RO 
explicitly considered the VCAA and its implementing 
regulations in adjudicating the claim on appeal.  That 
notwithstanding, the Board finds that the requirements of the 
new law have, essentially, been satisfied.  As evidenced by 
the August 1998 SOC and the December 1999 supplemental 
statement of the case (SSOC), the RO has provided to the 
veteran and his representative the pertinent laws and 
regulations governing the veteran's claim and the reasons for 
the denial of his claim.  Therefore, they have been provided 
notice of the information and evidence necessary to 
substantiate the claims, and have been afforded ample 
opportunity to submit such information and evidence, to 
include following the RO's notice of the VCAA in a December 
2001 letter.  The VCAA also was mentioned in the most recent 
SSOC, which indicated that the veteran had not furnished any 
additional information or evidence.

Furthermore, the RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate this claim.  The veteran has 
undergone VA audiological evalution in connection with this 
claim, and has been afforded the opportunity to offer 
testimony on his claim at a hearing.  Significantly, there is 
no indication by either the veteran or his representative 
that there is additional, existing evidence outstanding that 
is necessary for a fair adjudication of the issues on appeal.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board considering the claim, 
on the merits, at this juncture, without first remanding the 
claim to the RO for explicit consideration of the VCAA and 
its implementing regulations in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.


I.  Background

In a rating decision dated in May 1972 the RO granted service 
connection for right ear hearing loss.  An evaluation of 
noncompensable was assigned.  In April 1998 the veteran 
submitted a statement to the effect that service connection 
had been erroneously granted for the right ear, when in fact, 
the veteran's hearing loss disability effected his left ear.  
This statement was also interpreted by the RO as a claim for 
an increased evaluation.

The report of an April 1972 VA audiological evaluation 
reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
15
LEFT
0
20
50
-
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 80 percent in the left ear.  

On VA audiological evaluation in April 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
30
LEFT
10
35
65
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 64 percent in the left ear.  
Acoustic emittance testing indicated normal middle ear 
function bilaterally.  Acoustic reflexes were present except 
for ipsilateral left at 1000 and 2000 hz, which was absent, 
and contralateral left at 2000 and 4000 hz, which was absent.  
The diagnosis was right ear normal hearing through 2000 hz 
with a mild to moderately severe sensory neural hearing loss 
for the other frequencies and left ear normal hearing through 
750 hz with a mild to severe sensory neural hearing loss for 
the other frequencies.

In a May 1998 rating decision, the RO corrected the erroneous 
assignment of hearing loss of the right ear and reflected 
that the left ear was service connected for hearing loss.  An 
evaluation of noncompensable was assigned for the left hear 
with an effective date of June 28, 1971.

In November 1998, the veteran presented testimony at a 
personal hearing conducted at the RO before a hearing 
officer.  He reported symptoms of tinnitus in his left ear.  
He contended that his left ear hearing loss was worsening.  
He stated that he cannot use the telephone with his left ear 
as he cannot understand what is being said by the caller.  He 
reported that he has difficulties conversing with sales 
clerks while shopping and often asks his wife to repeat what 
others have said for him.  He stated that in his occupation 
as a truck driver he must listen to dispatch calls on 
speakers mounted within the cab of his truck.  He stated that 
he has difficulty understanding what is being said and he 
must ask for repeat instructions as the speakers are on the 
left side of the cab.  He has requested that the speakers be 
moved to the right side to help him.  He reported difficulty 
wearing his hearing aid due to humidity and perspiration that 
irritates him.  He reported that he gets complaints from 
family and friends because he has his TV and music on too 
loud.

In July 1999 the Board remanded this claim for readjudication 
pursuant to changes in the VA Schedule for Rating 
Disabilities (Rating Schedule).

On VA audiological evaluation in August 1999, specific 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
10
30
35
LEFT
15
40
70
75
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 56 percent in the left ear.  
The assessment was normal hearing through 2000 hz, with a 
mild sensorineural hearing loss at 3000 and 4000 hz in the 
right ear, and normal hearing through 500 hz, with a mild 
sensorineural hearing loss at 1000 hz and a severe 
sensorineural hearing loss at 1500 through 4000 hz for the 
left ear.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the pertinent evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

As noted in the Board's prior remand, VA amended the portion 
of the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
governing evaluation of diseases of the ear, including 
hearing loss.  This amendment was effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  Also, 
as previously noted, the veteran is entitled to the most 
favorable version of the law.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  If more favorable, however, the retroactive reach of 
the revised regulation can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).  The RO 
has evaluated the veteran's service-connected hearing loss 
under the rating criteria in effect prior to and subsequent 
to June 10, 1999; hence, there is no due process bar to the 
Board doing likewise.  

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  This criteria is the same under 
the pre- and post-June 10, 1999, versions of the rating 
schedule.  See 38 C.F.R. §§ 4.85-4.87 (1997 and 2001).

The former and revised rating criteria also include 
provisions establishing that where service connection has 
been granted only for defective hearing involving one ear, 
and the appellant does not have total deafness in both ears, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal and assigned a designation of level 
I.  See 38 C.F.R. §§ 3.383, 4.85(f) (2001); 38 C.F.R. 
§§ 3.383, 4.14 (1997).  

However, the June 1999 amendment adds the provisions of 38 
C.F.R. § 4.86 for evaluating exceptional patterns of hearing 
impairment:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86 (2001).

The veteran is appealing the noncompensable rating he has 
been assigned for his left ear hearing loss since the June 
28, 1971 effective date of service connection on .  After 
carefully considering the applicable criteria in light of the 
pertinent audiological evaluation results, the Board finds 
that the evidence fails to demonstrate the presence of 
compensable left ear hearing loss at any point since the 
effective date for the grant of service connection.  

Initially, the Board notes April 1972 VA audiological 
evaluation did not include a reading for 3000 hz (one of the 
four Hz levels considered for purposes of determining average 
hearing acuity in an ear); hence, evaluation of those 
results, or direct comparison with the more recent results, 
is not possible.  Hence, only the April 1998 and August 1999 
audiological evaluation results will be considered.

On VA audiological evaluation in April 1998, the four-
frequency average for the left ear was 60.  Speech audiometry 
revealed speech recognition ability of 64 percent in the left 
ear.  Application of these scores to table VI results in 
designation of VI for the left ear.  On VA audiological 
evaluation in August 1999, the four-frequency average for the 
left ear was 65.  Speech audiometry revealed speech 
recognition ability of 56 percent in the left ear.  
Application of these scores to table VI results in 
designation of VII for the left ear.  (Thus, a designation of 
VII for the left ear is the worse hearing acuity level shown 
for that ear since the effective date of the grant of service 
connection.  As noted above, the veteran's nonservice-
connected right ear is assigned a designation of I.  When the 
left and right ear designations for either the April 1998 
evaluation or the August 1999 evaluation are applied to table 
VII, the percentage evaluation for left ear hearing 
impairment is noncompensable.  Thus, that is the evaluation 
that must be assigned.  

The Board has also considered the applicability of sections 
4.86(a) and (b) with respect to the veteran's claim.  
However, the evidence does not reflect that puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz frequencies were 
or are at 55 dB in either ear.  Thus, rating the veteran's 
hearing loss under Table VIa is not warranted.  Furthermore, 
the testing did not disclose simultaneous puretone threshold 
of 30 dB or less at 1000 Hz and a puretone threshold of 70 dB 
or more at 2000 Hz in an ear.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss, to 
include in connection with his job as a truck driver.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

In view of the foregoing, it would appear that consideration 
of any factors other that pertinent audiological results is 
inappropriate.  However, even if consideration of other 
factors was appropriate, the Board finds that the record does 
not establish that the veteran's left ear hearing loss 
presents such exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  Hence, there 
is no basis to refer or remand the case for compliance with 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Because the record simply does not establish the veteran's 
entitlement to a compensable evaluation for left ear hearing 
loss at any point since the June 28, 1971 effective date for 
grant of service connection, there is no basis for staged 
rating of the claim on appeal, pursuant to Fenderson, and the 
claim for a higher evaluation must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An initial compensable evaluation for left ear hearing loss 
is denied 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

